No. 2--06--1060      Filed: 12-21-07
______________________________________________________________________________

                                               IN THE

                               APPELLATE COURT OF ILLINOIS

                              SECOND DISTRICT
______________________________________________________________________________

In re MARRIAGE OF NANCY KNOERR,        ) Appeal from the Circuit Court
                                       ) of Lake County.
      Petitioner-Appellee,             )
                                       )
and                                    ) No. 90--D--2058
                                       )
DAVID KNOERR,                          ) Honorable
                                       ) Joseph R. Waldeck,
      Respondent-Appellant.            ) Judge, Presiding.
______________________________________________________________________________

        JUSTICE BOWMAN delivered the opinion of the court:

        In this postdissolution proceeding, respondent, David Knoerr, appeals a judgment granting

the petitions of petitioner, Nancy Knoerr, for (1) contribution to the college expenses of the parties'

son, Michael Knoerr (see 750 ILCS 5/513 (West 2006)) and (2) increased child support (see 750

ILCS 5/510(a) (West 2006)). Respondent contends that the judgment is based on an incorrect factual

finding and that the trial court erroneously assumed that proceeds from a home equity loan were part

of respondent's net income (see 750 ILCS 5/505(a)(3) (West 2006)). However, we do not reach the

merits of respondent's case because, in evaluating the record before us, we determine that we lack

jurisdiction to do so.

                                        I. BACKGROUND

        The parties were married in December 1977 and have four children: Adam and Eric, who

were emancipated at all pertinent times; Michael, born December 15, 1984; and Christine, born
No. 2--06--1060


August 26, 1989. On September 21, 1990, a judgment dissolved the parties' marriage and awarded

petitioner custody of the children. Late in 2005, petitioner petitioned to require respondent to

contribute to Michael's college expenses. (The petition is not in the record, but respondent filed a

response on November 30, 2005.) On April 7, 2006, petitioner petitioned to increase child support,

relying on a trial court order of October 7, 2003. On July 11, 2006, the trial court held a trial on both

petitions and entered a judgment requiring respondent (1) to contribute 65% of Michael's annual

college expenses; and (2) to pay child support of $1,750 per month, retroactive to April 7, 2006; pay

$213 for health and dental insurance for July 2006, with the monthly amount to increase once a year

until August 2009, after which he would pay $390 monthly; and pay $75 monthly toward uninsured

medical expenses.

        On August 7, 2006, respondent moved to reconsider, arguing in part that the home equity

loan was not income. On September 8, 2006, petitioner petitioned for an award of attorney fees for

a previous contempt proceeding. On September 11, 2006, she petitioned for a rule to show cause,

alleging that respondent was refusing to comply with the July 11, 2006, order. On September 26,

2006, the trial court denied respondent's motion to reconsider, granted petitioner's fee petition, and

continued petitioner's petition for a rule to show cause. On October 24, 2006, respondent filed his

notice of appeal, appealing the July 11, 2006, order and the September 26, 2006, order, denying his

motion for reconsideration. Neither trial court order contained language pursuant to Supreme Court

Rule 304(a) (210 Ill. 2d R. 304(a)).

                                           II. ANALYSIS

        While the parties have not addressed this court's jurisdiction, we have an independent duty

to verify our jurisdiction and dismiss the appeal if we lack it. In re Marriage of Gaudio, 368 Ill. App.



                                                  -2-
No. 2--06--1060


3d 153, 156 (2006). We note that petitioner's petition for a rule to show cause was pending at the

time that respondent filed his notice of appeal, and the question before us is whether respondent could

appeal without a Rule 304(a) finding while the petition for a rule to show cause was still pending.

Rule 304(a) provides:

               "If multiple parties or multiple claims for relief are involved in an action, an appeal

       may be taken from a final judgment as to one or more but fewer than all of the parties or

       claims only if the trial court has made an express written finding that there is no just reason

       for delaying either enforcement or appeal or both. *** In the absence of such a finding, any

       judgment that adjudicates fewer than all the claims or the rights and liabilities of fewer than

       all the parties is not enforceable or appealable and is subject to revision at any time before the

       entry of a judgment adjudicating all the claims, rights, and liabilities of all the parties." 210

       Ill. 2d R. 304(a).

Under a recent Second District opinion, In re Marriage of Gutman, 376 Ill. App. 3d 758, 763 (2007),

we would have jurisdiction in this case, as the Gutman court held that civil contempt petitions initiate

separate proceedings and not "claims" within the action, thereby excepting them from Rule 304(a).

However, we believe that Gutman's conclusion, that pending or denied civil contempt petitions are

not subject to Rule 304(a), is based on flawed analysis, and we overrule it.

       In Gutman, while the respondent's civil contempt petition was pending, she appealed a trial

court order denying her motion to vacate an order that terminated her maintenance award. Gutman,

376 Ill. App. 3d at 759. The order terminating her maintenance award did not contain language

pursuant to Rule 304(a). Gutman, 376 Ill. App. 3d at 760. In its analysis, Gutman concluded that

although the respondent's contempt petition and the petition to terminate maintenance were "parts



                                                  -3-
No. 2--06--1060


of the same dissolution action, the contempt petition did not raise a 'claim for relief' in that action, for

the purposes of Rule 304(a)." Gutman, 376 Ill. App. 3d at 761. To reach this conclusion, Gutman

relied on Kazubowski v. Kazubowski, 45 Ill. 2d 405, 415 (1970). Gutman, 376 Ill. App. 3d at 761-

62. However, Gutman's conclusion was incorrect for two reasons. First, it misapplied the holding

of Kazubowski, forgoing years of legal precedent that holds that only contempt orders imposing fines

or imprisonment may be appealed without a Rule 304(a) finding. See In re Marriage of Alyassir, 335

Ill. App. 3d 998 (2nd Dist. 2003); In re Marriage of Colangelo, 355 Ill. App. 3d 383, 388 (2nd Dist.

2005). Second, it essentially rendered Rule 304(b)(5) (210 Ill. 2d R. 304(b)(5)) meaningless by

expanding that exclusion beyond its explicit language.

        In Kazubowski, the trial court found the defendant to be in willful contempt, ordered him to

pay fines, and ordered him to the county jail if he did not pay the fines. Kazubowski, 45 Ill. 2d at

407. The plaintiff argued that without a Rule 304(a) finding, the defendant could not appeal the

contempt order, because other petitions remained pending in the matter. Kazubowski, 45 Ill. 2d at

414. The supreme court held that where a sanction had been imposed, the contempt order was final

and appealable without Rule 304(a) language. Kazubowski, 45 Ill. 2d at 414-15. The supreme court

explained:

        "There is authority *** for the proposition that where an order is in effect

        specifically enforceable by use of the contempt process it is final and appealable whether or

        not there has been a finding pursuant to [Rule 304(a)]. [Citations.] This court has also

        recognized that ordinarily an adjudication in a contempt proceeding is final and appealable

        because it is an original special proceeding, collateral to, and independent of, the case in




                                                    -4-
No. 2--06--1060


        which the contempt arises where the imposition of the sanction does not directly affect the

        outcome of the principal action." (Emphasis added.) Kazubowski, 45 Ill. 2d at 414-15.

Gutman took the above from Kazubowski and essentially eliminated the emphasized language to

conclude that "although a civil contempt petition is a part of the underlying action, it does not raise

a 'claim for relief' in that action. Indeed, if a civil contempt petition were both a part of the underlying

action and a 'claim for relief' in that action, there would be nothing original and special about it at all."

Gutman, 376 Ill. App. 3d at 763. Kazubowski neither held nor suggested that a pending contempt

petition or a denial of such a petition implicated a right to appeal without a Rule 304(a) finding, as

the Gutman court posits. Gutman, 376 Ill. App. 3d at 763. Rather, it indicated that the imposition

of fines or imprisonment was what required such "original special proceeding[s]" to be treated

differently. Kazubowski, 45 Ill. 2d at 414-15.

        The Kazubowski court itself cited People ex rel. General Motors Corp. v. Bua, 37 Ill. 2d 180,

183-84 (1967), which involved an order that held General Motors in contempt of court, struck

General Motors' answer to the plaintiff's amended complaint, and entered judgment against General

Motors. The Bua court determined that the order, while couched in terms of contempt, was not final

and appealable because the sanction imposed directly impacted the outcome of the principal action.

Bua, 37 Ill. 2d at 190-91. The court explained that the "imposition of a fine or imprisonment as a

sanction for contempt is final and appealable because it is an original special proceeding, collateral

to, and independent of, the case in which the contempt arises." Bua, 37 Ill. 2d at 191. While

normally such a sanction would not directly affect the outcome of the principal action and would be

appealable, the order in Bua did affect the outcome of the underlying action. Bua, 37 Ill. 2d at 191.

Kazubowski's holding is consistent with Bua, as its contempt order imposed a fine or imprisonment,



                                                    -5-
No. 2--06--1060


which, unlike in Bua, did not affect the outcome of the principal action, thus making it an original

special proceeding that was final and appealable. Kazubowski, 45 Ill. 2d at 414-15.

        Other cases have similarly held that, without Rule 304(a) language, civil contempt orders are

final and appealable only where sanctions have been imposed. In In re Marriage of Alush, 172 Ill.

App. 3d 646, 647-49 (1988), the petitioner appealed from the denial of his petition for a rule to show

cause while the respondent's petition for modification of her foreign divorce decree was pending. The

order denying the petitioner's petition for a rule to show cause, however, contained a Rule 304(a)

finding, and the court allowed the appeal, stating that the contempt order was final and appealable

since it terminated the litigation between the parties on some separate part of the litigation. Alush,

172 Ill. App. 3d at 650. While Gutman dismisses the significance of the Rule 304(a) finding in Alush,

the holding of Alush did not specifically indicate that a Rule 304(a) finding was unnecessary or

insignificant, as Gutman reads. Hence, we find the presence of the Rule 304(a) finding not only

relevant but significant, as well.

        In Alyassir, the petitioner filed a two-count postdissolution petition seeking (1) increased child

support and (2) a rule to show cause as to why the respondent should not be held in contempt for

failing to pay medical bills covered by the dissolution judgment. The trial court granted relief on the

petition for increased child support but continued the petition for a rule to show cause. Alyassir, 335

Ill. App. 3d at 999. While the petition for a rule to show cause was still pending, the petitioner

appealed the order to increase child support, arguing that it was an insufficient increase. Alyassir, 335

Ill. App. 3d at 999. This court dismissed the petitioner's appeal, holding that without a Rule 304(a)

finding, the order was not appealable until the resolution of the pending petition for a rule to show

cause. Alyassir, 335 Ill. App. 3d at 999-1000. This court noted that Rule 304(a) preserves the trial



                                                   -6-
No. 2--06--1060


court's ability to exercise discretion in managing piecemeal appeals, which best serves the goal of

judicial economy. Alyassir, 335 Ill. App. 3d at 1001.

       Likewise, in Colangelo, the respondent appealed an order denying her petition for a rule to

show cause, which was entered on November 10, 2003, and an order granting summary judgment

to the petitioner on the respondent's petition for increased child support, which was entered on

December 16, 2003. The respondent filed her notice of appeal of these orders on January 15, 2004.

Colangelo, 355 Ill. App. 3d at 387. The petitioner argued that the appellate court lacked jurisdiction

of the order denying the respondent's petition for a rule to show cause, because her notice of appeal

was filed beyond 30 days of the entry of that order. Colangelo, 355 Ill. App. 3d at 387. The

appellate court disagreed because the order denying the respondent's petition for a rule to show cause

did not contain a Rule 304(a) finding and, therefore, she could not appeal until her petition for

increased child support was resolved. Colangelo, 355 Ill. App. 3d at 387. We stated that the fact that

a contempt proceeding is an "original special proceeding that is collateral to and independent of the

case from which the contempt arises merely establishes that the denial of the petition amounts to a

final judgment as to a claim within the meaning of Rule 304(a)." Colangelo, 355 Ill. App. 3d at 389-

90. Thus, a civil contempt petition raises a claim within the meaning of Rule 304(a) if it is pending

or denied. A contempt order is treated separately only when there is an imposition of fines or

imprisonment.

       Gutman disposed of Alyassir and Colangelo by relying on its misinterpretation of Kazubowski

and stating that "binding precedent" provided that the "original and special status of the contempt

proceeding establishes that a contempt petition does not raise a claim within the meaning of Rule

304(a)." (Emphasis omitted.) Gutman, 376 Ill. App. 3d at 762-63. A closer reading of Kazubowski



                                                 -7-
No. 2--06--1060


allows no basis to overrule Alyassir and Colangelo. A review of earlier cases further supports the

analysis in Alyassir and Colangelo that only contempt orders where sanctions have been imposed are

final and reviewable. See Valencia v. Valencia, 71 Ill. 2d 220, 228 (1978) (not only distinguishing

pending and denied contempt petitions but also contempt orders where no punishment has been

imposed: "Generally, it is held that where no punishment has been imposed an order adjudicating one

to be in contempt is not final and is not reviewable"); Blake v. Blake, 80 Ill. 523, 524-25 (1875)

(where the trial court imposed fines and imprisonment on the defendant, supreme court stated that

such an order was a final and appealable decree); Flaningam v. Flaningam, 331 Ill. App. 418, 420

(1947) (where the trial court merely stated in an order that the defendant was in contempt for failing

to comply with his divorce decree but did not impose any sanction, appellate court held that the order

was not reviewable and quoted Lester v. Berkowitz, 125 Ill. 307, 308 (1888): " 'Had the court

attempted to enforce obedience to its order by the imposition of a fine in a sum of money, with an

order for an execution, or by a definite term of imprisonment, as for contempt of court, the judgment

of the court imposing such fine or imprisonment would be final, and from which an appeal might be

taken, or to which a writ of error would lie' "); cf. Hill v. Thomas B. Jeffery Co., 292 Ill. 490, 493

(1920) (stating that a "judgment either that he was guilty of contempt or that he was not is a final

judgment," but in context of facts that involved the imposition of imprisonment).

       Gutman was incorrect not only because of its misinterpretation of Kazubowski and its

progeny, but also because its holding renders Rule 304(b)(5) superfluous. Rule 304(b) was amended

post-Kazubowski to allow an exception to Rule 304(a) for an order "finding a person or entity in

contempt of court which imposes a monetary or other penalty." 210 Ill. 2d R. 304(b)(5). Gutman

dismissed the significance of the enactment of Rule 304(b)(5) by stating that it was added only to



                                                 -8-
No. 2--06--1060


reflect current practice and was not intended to " 'eliminate or restrict appeals from judgments or

orders heretofore appealable.' " Gutman, 376 Ill. App. 3d at 764, quoting 155 Ill. 2d R. 304,

Committee Comments, at lxxxiv. Gutman continued by stating that although both Kazubowski and

Rule 304(b)(5) state that the imposition of a civil contempt sanction is not subject to Rule 304(a), "[a]

necessary corollary of that status [of the proceedings as original and special] is that the denial of a

civil contempt petition likewise is not subject to Rule 304(a)." (Emphasis in original.) Gutman, 376

Ill. App. 3d at 764.

        This logic defies the principle of inclusio unius est exclusio alterius, which means that the

mention of one thing implies the exclusion of another. Winn v. Mitsubishi Motor Manufacturing, 308

Ill. App. 3d 1054, 1060 (1999). Under this maxim of construction, the supreme court would not have

used such narrow language had it intended to exempt all civil contempt petitions, pending, denied,

or otherwise, from Rule 304(a). Gutman departs from the plain language of Rule 304(b)(5) by

reading into it exceptions to Rule 304(a) that the supreme court did not express but could have done

so very simply. See 210 Ill. 2d R. 304(b)(3) (clearly expressing that a judgment or order "granting

or denying" a section 2--1401 petition may be appealed without a Rule 304(a) finding). Indeed, the

Committee Comments state that Rule 304(b) was added with the intention of embodying existing law.

But again, Gutman misconstrued the Committee Comments to support its position. The Committee

Comments state that it is "not the intention of the committee to eliminate or restrict appeals from

judgments or orders heretofore appealable." (Emphasis added.) 155 Ill. 2d R. 304, Committee

Comments, at lxxxiv. "Heretofore" means "up to this time" (Webster's Third New International

Dictionary 1059 (1986)), meaning that a judgment or order that was appealable prior to the

enactment of Rule 304(b) was not intended to be affected, and no case or rule prior to the enactment



                                                  -9-
No. 2--06--1060


of Rule 304(b) held that a contempt order that did not impose sanctions of fines or imprisonment was

appealable without a Rule 304(a) finding. Actually, we have found no case or rule prior to Gutman

that has so held.

        Further, the Committee Comments indicate that subsection (b)(5) was added in 1993 to reflect

"current practice," citing to People ex. rel Scott v. Silverstein, 87 Ill. 2d 167 (1981). 155 Ill. 2d R.

304, Committee Comments, at lxxxv. In Silverstein, the defendant appealed an order requiring him

to testify at a discovery deposition. Silverstein, 87 Ill. 2d at 169-70. The supreme court's holding

was consistent with Rule 304(b)(5) and the case law that we have discussed in great depth here. The

supreme court dismissed the appeal and held that the "imposition of a sanction for contempt is final

and appealable because, although occurring within the context of another proceeding and thus having

the appearance of being interlocutory, it is an original special proceeding, collateral to and

independent of, the case in which the contempt arises." Silverstein, 87 Ill. 2d at 172. More

persuasively, the supreme court stated that the court would have jurisdiction only after the defendant

refused to obey the discovery order "and a final order imposing sanctions and terminating contempt

proceedings was entered against him." Silverstein, 87 Ill. 2d at 173. However, at that point in time,

the court did not have a judgment of contempt "including a fine or imprisonment," which would have

been a final and appealable judgment. Silverstein, 87 Ill. 2d at 174.

        Gutman framed its position as though it was merely interpreting the ability to appeal contempt

orders as that ability has always been interpreted. In reality, Gutman, in a few short pages, departed

from a century or more of legal precedent and opened the floodgates to piecemeal appeals, which

Rule 304 intended to avoid. Apparently, the law did not fit Gutman's interpretation of Rule 304's

applicability to orders of contempt, so it changed the law without acknowledging a departure from



                                                 -10-
No. 2--06--1060


supreme court precedent. However, the supreme court has had numerous opportunities to embody

Gutman's interpretation that all contempt orders, regardless of outcome, are excepted from Rule 304's

application. Instead, the supreme court chose to amend Rule 304(b) with the narrow language of

subsection 5, and that is a fact we find significant.

        For the foregoing reasons, we overrule Gutman and revert to the sound precedent, and Rule

304(b)(5), that holds that only contempt orders resulting in the imposition of fines or imprisonment

are appealable without a Rule 304(a) finding. Accordingly, we lack jurisdiction to address the merits

of respondent's appeal because the notice of appeal was filed while petitioner's petition for a rule to

show cause was still pending. Pursuant to Rule 303(a)(2) (Official Reports Advance Sheet No. 8

(April 11, 2007), R. 303(a)(2), eff. May 1, 2007), which applies retroactively here (In re Marriage

of Duggan, 376 Ill. App. 3d 725, 734 (2007)), we dismiss respondent's appeal because on the present

record, respondent's notice of appeal is premature. We presume that respondent can timely file a

notice of appeal upon the resolution of the pending petition for a rule to show cause and any other

pending claims in this matter. However, if pending claims have been resolved and the time to file a

new notice of appeal has expired, Rule 303(a)(2) allows respondent to establish the effectiveness of

the present notice of appeal. In the latter event, respondent may file a petition for rehearing and to

supplement the record, thereby establishing our jurisdiction to address the merits.

        Appeal dismissed.

        McLAREN and ZENOFF, JJ., concur.




                                                  -11-